Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered December 3, 1986, convicting defendant, following a jury trial, of four counts of robbery in the first degree, two counts of robbery in the second degree, four counts of attempted robbery in the first degree and two counts of attempted robbery in the second degree, and sentencing him, as a predicate violent felony offender, to concurrent indeterminate prison terms of 12 Yz to 25 years for the first degree robbery convictions, IVz to 15 years for the second degree robbery and first degree attempted robbery convictions and SVi to 7 years for the second degree attempted robbery conviction, is unanimously affirmed.
The witnesses’ character, their drug use and any inconsistencies in their testimony presented issues of credibility for the consideration of the jury (see, People v Mosley, 112 AD2d 812, 814, affd 67 NY2d 985). The record demonstrates that the jury’s verdict was supported by overwhelming evidence that defendant and his companion, acting in concert, robbed the *620victims at gun and knifepoint. Although defendant raises several assertions regarding improper "bolstering” in violation of People v Trowbridge (305 NY 471), these claims are unpreserved as a matter of law and, we thus decline to address them (CPL 470.05 [2]). However, even if we were to review these matters in the interest of justice, we would, nevertheless, deem them to be meritless. We have considered defendant’s other arguments and find them to be without merit. Concur—Ross, J. P., Milonas, Wallach and Rubin, JJ.